Citation Nr: 1219440	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-23 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to a service-connected disability. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployabilty due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Lynnette Nogueras-Trummer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January to August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The claim of entitlement to service connection for depression has been re-characterized as one of service connection for an acquired psychiatric disorder, to include depression, as secondary to a service-connected disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  In April 2011, he submitted additional relevant evidence.  In the most recent communication on April 21, 2011, he waived his right to have the RO consider the evidence in the first instance; thus a remand pursuant to 38 C.F.R. § 20.1304 is unnecessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include depression, was not manifest during service; psychiatric pathology was not identified until April 1980. 

2.  The current acquired psychiatric disorder is unrelated to service and is not caused or aggravated by his service-connected disabilities.

3.  The Veteran has service-connected disabilities resulting from a common etiology or single accident, which affects both of his upper extremities; these disabilities are considered one disability and is rated at 60 percent or more. 

4.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service, nor is it secondary to service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.07, 3.309, 3.310 (2011).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1131, 5103(a), (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16(a), 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  


Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in March 2007, the amendment is applicable to the current claim. 

The Veteran is currently service-connected for residuals of left and right hand cold injuries, which are evaluated as 30 percent disabling each, and status post cold injury to the fingers, bilaterally, with secondary Raynaud's phenomenon, which is evaluated as 20 percent disabling.  His combined rating is 60 percent.

The Veteran claims that his current acquired psychiatric disorder is caused by the pain from his service-connected disabilities.  He also claims that VA treatment records show that his psychiatric disorder began 8 months after he left service at a time when his hand pain was severe.  

Available service treatment records (STRs), including a physical profile record, reflect no complaints of, treatment for, or a diagnosis related to any type of mental or psychiatric problem or any symptoms reasonably attributed thereto.  Therefore, no chronic acquired psychiatric disorder was noted in service.

Next, a March 1980 VA examination conducted for the Veteran's cold injuries several months after discharge noted no psychiatric complaints nor does he contend that his psychiatric disorder, or symptoms thereof, began during service.  In April 1980, however, a handwritten and somewhat illegible VA treatment record noted that he complained of severe pain in his bilateral hands and that he was anxious, nervous, and depressed.  

This is the first recorded symptomatology related to a psychiatric problem, coming some 8 months after the Veteran's discharge from his approximately 7 months of service.  Therefore, the medical evidence does not reflect a continuity of psychiatric symptomatology following separation from service.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the Veteran has not claimed that his symptoms of an acquired psychiatric disorder have been continuous since service, but rather that they began in April 1980, which is approximately 8 months after service.  His primary contention is that his current psychiatric disorder was caused by the pain associated with his service-connected residuals of left and right hand cold injuries.  Thus, for these reasons, the Board finds that the of the lay and medical evidence is against a finding of continuity of psychiatric symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty or a service-connected disability and the current disability for which service connection is claimed.  Given the Veteran's contentions, the determinative issue is whether his current acquired psychiatric disorder was caused or aggravated by his service-connected disabilities pursuant to 38 C.F.R. § 3.310.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's acquired psychiatric disorder to his service-connected disabilities, despite his contentions to the contrary.    

To that end, the Board places significant probative value on an October 2008 VA examination undertaken specifically to address the issue on appeal.  The examiner noted that that the Veteran was not well oriented during the course of the evaluation and did not know his social security number and thought it was 2007, when it was 2008.    

After a mental status examination, the examiner opined that it was less likely than not that the Veteran's cold injury could have caused his diagnosed psychotic depressive symptoms.  The examiner reflected that perhaps someone could be saddened by an injury, but psychosis was not usually the outcome of cold injuries.  Additionally, there was a history of schizophrenia in the Veteran's family and his father died of alcoholism, so the examiner felt that there was probably a biological basis for some of the Veteran's psychiatric symptoms. 

The Board finds that the VA examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a psychiatric examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Furthermore, the examiner provided a cogent rationale to support his medical opinions regarding the etiology of the Veteran's psychiatric disorder.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

In support of his claim the Veteran submitted August 2008 and April 2011 medical opinions.  Specifically, an August 2008 medical opinion from Dr. J.K. reflected that the Veteran had chronic depression that had developed with chronic pain in his hands following frostbite during service, and that it was more likely than not a result of the frostbite.  

An April 2011 medical opinion from a VA physician, Dr. C.R. noted that the Veteran was under his care for depressive disorder.  The physician reported that during service the Veteran developed frostbite of his hands which caused pain and weakness and loss of sensation.  Despite psychotherapy and medication, he remained severely depressed, anxious, and withdrawn.  

A diagnosis of depressive disorder NOS, was given, and a Global Assessment of Functioning (GAF) score of 45 was assigned.  The physician opined that the Veteran was totally disabled by his clinical depression and that his disability was a direct result of having developed frostbite during service.  

Additionally, in April 2011, the Veteran submitted several medical articles indicating that people with chronic pain were three time more likely than those without it to develop mood or anxiety disorders and that pain could cause depression.  

The Board notes that the claims file contains differing opinions as to whether the Veteran's acquired psychiatric disorder was related to his service-connected disabilities.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The August 2008 medical opinion noting that the Veteran's psychiatric disorder was more likely than not a result of frostbite, and the April 2011 medical opinion noting that his depressive disorder was a direct result of having developed frostbite during service are not based on clinical data or any type of rationale or supporting medical reasoning that explain why the pain in his hands and arm caused or aggravated an acquired psychiatric disorder. 

A medical opinion that contains only data and conclusions without any supporting analysis is accorded no probative weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, they carry little probative weight because they are "unsupported and unexplained."  Bloom, 12 Vet. App. at 187.  

Furthermore, the lack of rationales underlying the medical conclusions contained in the August 2008 and April 2011 medical opinions is accompanied by the fact that they do not discuss the copious medical evidence of record indicating that the Veteran's acquired psychiatric disorder is related to causes other than pain associated with his service-connected disabilities.  

For example, March 2007 VA treatment records note that the Veteran felt depressed and hopeless in the context of stressors occurring in the past two years, such as his mother having a stroke, his father dying, separating from his wife and children, and being injured at work.  September 207 VA treatment records indicated that he had a histrionic presentation in conjunction with a workers compensation claim and opioid seeking behaviors.  

VA treatment records dated in December 2007 note that the Veteran presented with thoughts of hurting himself, but it was also noted that he appeared to have a secondary gain from being in the hospital, namely that he had been fighting for a psychiatric disorder pension for the past 3 years and could not pay his rent.  Further, he initially reported that his psychiatric symptoms were related to his fear of having "clots around his heart."  

April 2007 VA treatment records indicate that the Veteran was being treated on an in-patient basis for substantive abuse and depression and that he reported pain of 0/10.  Additional April 2007 VA treatment records note that he reported being anxious, but was unable to articulate the source of his anxiety beyond listing the stressful occurrences in the past 2 years.  

Other April 2007 VA treatment records note that he complained of unrelenting headaches causing pain that is 10/10, and that he blurred his depression with reported headaches.  The treating clinician noted that the Veteran was seeking drugs based on his behavior and lack of concrete findings.  August 2009 VA treatment records note that he had chronic low back pain and his only other physical complaint is left ear pain.  

These treatment records indicate that the Veteran's acquired psychiatric disorder has a myriad of causes, such as being injured at work, malingering, experiencing the death of a family member, headaches, fear of clots around his heart, and divorce, none of which are related to his service-connected disabilities.  Additionally, given the lack of complaints of hand or arm pain, these treatment records show that his service-connected disabilities do not cause continuous pain in his hands and arms as he asserts.  

The Board recognizes that a May 2007 report for an VA examination conducted to assess the severity of the Veteran's service-connected cold injury disabilities noted that he experienced severe hand pain when manipulating his hand and making a fist; however, a December 2007 VA examination report reflected that his bilateral hand cold injury caused no significant functional impairment.  

The voluminous VA treatment records discussed above tend to support the findings of the December 2007 VA examination but they do not indicate that he reported experiencing pain in his hands or arms.  Thus, the August 2008 and April 2011 opinions are based on an incomplete, contradictory, and therefore inaccurate, factual basis regarding the severity and frequency of the manifestations of pain caused by the Veteran's service-connected cold injury disabilities and on the other documented causes of his psychiatric disorder.  A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, these medical opinions carry little probative weight.  

Thus, while the August 2008 and April 2011 medical opinions have been considered, the Board finds that the October 2008 VA examination, which found that there was no etiological relationship between the Veteran's service-connected disabilities and his current psychiatric disorder, and is based on a cogent medical rationale and an accurate and complete factual basis, is of greater probative weight regarding the etiological relationship between his service-connected disabilities and his current psychiatric disorder.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

Regarding the medical articles submitted by the Veteran in April 2011, generic medical texts, such as the ones offered to show that his psychiatric disorder was secondary to his service-connected disabilities, which do not address the facts of his case, do not constitute competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In addition, none of these documents are referenced in, or otherwise utilized by, a competent medical opinion.  A medical article or treatise can provide support for a claim, but unlike in the present case, must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  See Sacks, 11 Vet. App. at 316-17.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed disorder and his service-connected disabilities.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, an acquired psychiatric disorder, including depression, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

Finally, assuming the Veteran has a qualifying "psychoses," the first contemporaneous medical evidence of a diagnosis of it to a degree of 10 percent or more is well after the one-year presumptive period from discharge from service.  The April 1980 VA treatment record notes that he was anxious, nervous, and depressed, but does not note that he was diagnosed with any type of psychiatric disorder.  

Thus, this treatment record does not indicate that he was diagnosed with a qualifying "psychoses" (or any other psychiatric disorder) within 1 year of service and that such psychosis was manifest to a degree of 10 percent or more under 38 C.F.R. § 4.130.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


TDIU

The Veteran seeks entitlement to a TDIU.  He claims that he cannot work due to an acquired psychiatric disorder, to include depression.  As noted above, the claim for an acquired psychiatric disorder has been denied in this decision.

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In determining whether a veteran is not entitled to a TDIU, nonservice-connected disabilities or may advancing age be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Id.   

Under 38 C.F.R. § 4.16(a)(1) disabilities of one or both upper extremities are considered as one disability for purposes of establishing a disability of 40 or 60 percent.  Similarly, under 38 C.F.R. § 4.16(a)(2) disabilities resulting from a common etiology are considered as one disability for purposes of establishing a disability of 40 or 60 percent.  

Given that the Veteran has right and left hand residuals of cold injuries and Raynaud's phenomenon of his bilateral fingers, which have a combined rating fo 60 percent, the Board finds that these disabilities are the result of a common etiology and of both upper extremities and are considered one disability rated at least 60 percent disabling for purposes of 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(a)(1)(2).  The determinative issue is therefore whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

A May 2007 VA examination report notes that the Veteran reported that his hands swell, were stiff, painful, and weak, and he could not tolerate cold weather.  Following physical, neurologic, and vascular examinations, he was given diagnoses of bilateral peripheral neuropathy of the hands and decreased function of the dominant hand secondary to cold injury.  

An October 2007 medical opinion from a VA psychiatrist noted that he had treated the Veteran for severe major depression with psychotic features and he took various prescription medications.  The psychiatrist indicated that the Veteran was constantly depressed and could not focus or concentrate.  The psychiatrist reflected that the Veteran could not do any work for the foreseeable future and was totally incapacitated.  

A VA examination was conducted in December 2007 to determine the Veteran's employability.  The examiner noted a review of the claim file.  He reported numbness and pain in both hands.  A physical examination was conducted.  A diagnoses of bilateral hand cold injury was given and the examiner opined that the bilateral cold injuries had no significant functional impairments and no significant impact on employability.  

An October 2008 VA examination report notes that the examiner reviewed the claim file.  The examiner noted that the Veteran rocked most of the time in his seat and exhibited some hallucinatory content.  He had not worked for the past 6 years and had only worked about 4-5 years of his life in low skilled labor.  He worked as a house cleaning porter, but reported that he could not work because he had too many mental health issues.  The examiner opined that the Veteran's psychotic depressive symptoms clearly hampered his capacity to function.  

An April 2011 medical opinion from a VA physician, noted that he treated the Veteran.  He had depressive disorder NOS and a GAF score of 45.  The physician opined that the Veteran was totally disabled by his clinical depression and is unable to function in any job in any capacity.  He was socially and occupationally disabled and unemployable.  

The Veteran's self-reported lay history of being unable to work because of cold injuries or any other disability or disorder transcribed in some of the post-service medical records does not constitute competent medical evidence of his ability to engage in employment.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional). 

The competent and probative evidence of record clearly shows that the Veteran's acquired psychiatric disorder renders him unable to secure or follow a substantially gainful occupation.  Competent evidence of record, namely the May 2007 VA examination report, does show that he had some decreased function of his hands secondary to his service-connected cold injuries; however, the December 2007 VA examination report shows that his service-connected disabilities have no significant impact on his employability.  

Regardless of the possible decreased function of his dominate hand due to his cold injuries, prior work experience in manual labor, and limited education and skill level, in light of the numerous medical opinions of record showing that the Veteran's nonservice-connected psychiatric disorder renders him totally unemployable in all employment settings, the preponderance of the competent and probative evidence shows that his nonservice-connected disabilities render him unable to follow a substantially gainful occupation rather than his service-connected disabilities.  Additionally, in numerous statements the Veteran himself contends that he cannot work due to his psychiatric disorders, rather than his service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Given that the weight of the competent and probative evidence of record is against a finding that the Veteran cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities, referral to the Director, Compensation and Pension Service for consideration of a TDIU on an extra-schedular basis is not warranted.  38 C.F.R. § 4.16(b); 38 C.F.R. § 3.321(b). The preponderance of the evidence is against the claim; there is no doubt to be resolved.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1)  were sent to the Veteran in April 2007, December 2007, and March 2008 prior to the initial RO decision that is the subject of this appeal.  These letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. 

With respect to the Dingess requirements, in April 2007, December 2007, and March 2008, the RO provided the Veteran with pre-adjudication notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With those letters, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records and available STRs.  The Veteran has not identified any private medical records.  

Moreover, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in April 2011.  Next, specific medical opinions pertinent to the issues on appeal were obtained in May 2007, December 2007, and October 2008.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include depression, as secondary to a service-connected disability, is denied.

A TDIU is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


